Per Curiam,
We concur with the learned judge below in the conclusion that the local Act of March 30,1846, P. L. 199, was still in force and that, notwithstanding the irregularities, the levy of the cash tax can be sustained thereunder; further, that there is nothing in the pleadings to prevent the decree being based thereon. These conclusions are so well supported by the findings and opinion of the learned judge below that we deem it unnecessary to add anything further to the discussion.
The decree is affirmed at the costs of the appellant.